Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is a response to the amendment filed December 8, 2021.  Claims 1, 11, 12, 17, 18, and 20 have been amended.  

Response to Arguments
The amendments overcome the previous rejection in view of Border (US 4,992,133).
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s arguments state little more than that the instant amendments with the new recitations about independently stepping/walking two sections of composite foot are not taught in the cited prior art.  Applicant argues Laurentie (US 3,555,231) does not teach walking separate sections.  However, Laurentie (US 3,555,231) teaches successively moving a foot [7] along a weld area and welding each new section in turn (See col. 2, lines 50-59), and further teaches utilizing two welding sections, rather than one, to complete welding at twice the speed (See col. 3, 7-12).  Examiner previously argued this implied or at least rendered obvious successively moving along two sections rather than one to each welding spot along a seam, i.e. effectively walking the sections along the welding seam to double the speed.  Applicant does not appear to have responded to 
Examiner notes even if independently walking two separate sections is not necessarily explicit in Laurentie, it is certainly obvious in view of the teachings therein.  Instead of progressively moving one section, Applicant is progressively moving two sections.  Laurentie teachings progressively “walking” a single section and teaches using two sections to double the speed.  Even absent the teaching of using two transducers [7] to allow welding to occur twice as fast, using such transducers in same way a single transducer is taught surely would have been obvious.  According to In re Harza, 274 F.2d 669 (CCPA 1960), the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Instead of progressively moving one welder across an area, it could have been duplicated to perform the same function, and the two could have been successively moved in the same fashion as taught in Laurentie for one transducer [7] to weld twice as fast. 
Further, there is no reason separate welding transducers must be mounted such that they can’t move relative to each other (note even completely separate transducers that are unconnected in any way may be referred to as separate sections of the same compaction foot, the compaction foot being anything causes the compaction), and enabling separate movement of each welding transducer would have been advantageous to ensure each can be successively moved as taught in Laurentie in case one of the welding transducers is not yet finished when the other is ready to move.  Once welding becomes staggered between the two welding sections, the previous section could have been moved around the next section in the progressive fashion 
Note the relative movement of each section in time and space, whether staggered or otherwise, cannot be considered patentable if it does not produce any unexpected advantage.  The holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.   See MPEP 2144(IV)(C).  Regardless of their exact positioning relative to each other during the process, using two successively moving sections would have predictably created double the speed of welding across an area and ensured delayed welding of one section does not prevent the other section from continuing its progress movement.  
Examiner notes “analysis [of whether the subject matter of the claim would have been obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, since court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l v. Teleflex, Inc. 127 S. Ct 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007) (quoting In re Kahn, 441, F.3d 977, 988, 78 USPQ2d 1329, 1336-37 (Fed. Cir. 2006)).  See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patric Co., 464 F.3d 1356, 1361, 80 USPQ2d 1641, 1645 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”; In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)
(“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.’”); In re Hoeschelle, 406 F.2d 1403, 1406-407, 160 USPQ 809, 811-12 (CCPA 1969) (“[I]t is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonably be expected to draw therefrom …”).  The analysis supporting obviousness, however, should be made explicit and should “identify reason that would have prompted a person of ordinary skill in the relevant field to combine elements” in manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396.  See e.g. KSR Int’l v. Teleflex, Inc. 127 S. Ct 1727, 1739 (2007) (holding that “unit[ing] old elements with no change in their respective functions obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men”). Unless Applicant has discovered an advantage beyond two sections doubling the speed of one section, Examiner submits such walking/stepping of two sections is prima facie obvious in view of the teachings of Laurentie.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurentie (US 3,555,231) in view of Schmidt et al. (US 4,978,825).
Regarding Claim 11 and 15, Laurentie teaches overlapping first and second plies [1],[2] on one another on a forming tool [5];
inductively heating the plies with an induction heater of a compaction foot [3],[4],[7] (See col. 2, lines 1-12 and lines 50-59, wherein an induction coil inductively heats the plies with an electromagnetic field at a specific frequency; also note such induction heating processes are well-known to heat fibers in composite such as carbon and could have been utilized at frequencies to do so to cause similar welding, see Schmidt et al., col. 2, lines 45-58).
Laurentie teaches moving its compaction foot over an area of plies and compacting the heated portion with a stamp member [7] of the compaction foot, and then successively moving/stepping to the next section so that each area in turn is welded by the foot in Laurentie (See col. 2, lines 50-59).  This successive movement of the foot is effectively a stepping or walking of the foot to consolidate along the welding seam.  Laurentie further teaches a second stamp [7], i.e. a second section, may be utilized to perform the same process of successive movement at twice the speed (See col. 3, lines 7-12, and note the transducer would perform at least some pressing). 
 Although Laurentie doesn’t explicitly teach these separate sections are independently moved/walked/stepped, this surely would have been obvious. Laurentie teaches progressively “walking” a single section and teaches using two separate sections to double the speed.  The process of successive movement of a single section of a compaction foot could have been duplicated with two transducers/stamps/sections [7] to allow welding to occur twice as fast, each of the two transducers/stamps/sections [7] being successively stepped as taught for the one.  According to In re Harza, 274 F.2d 669 (CCPA 1960), the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Instead of progressively moving one welder across an area, it would have been obvious to duplicate it to perform the same function and the two could have been progressively moved to weld twice as fast. 
Further, there is no reason separate welding transducers must be mounted such that they can’t move relative to each other (note even completely separate transducers that are unconnected in any way may be referred to as separate sections of the same compaction foot, the compaction foot being anything causes the compaction). Enabling separate/independent movement of each welding transducer would have been advantageous to ensure each can be progressively moved as taught in Laurentie in case one of the welding transducers is not yet finished welding when the other is ready to move.  Examiner submits separately moving the two sections in succession is stepping/walking them.  Further, even if “walking” requires moving them around each other, this is surely obvious.  
Once welding becomes staggered between the two welding sections due to a welding lag in one, the previous section would have been moved around the next section to continue the successive welding process described in Laurentie.  Thus, any time welding between each welding section does not occur in exact unison, the back welding section would have to move around the next section that is has not completed welding, and continue this process until the entire section is complete. This would naturally create a “walking/stepping” as each section independently swings around the other as it finishes welding each area so as to successively weld across the seam as taught in Laurentie, thus achieving a doubled welding speed as also taught therein.  
Note the relative movement of each section in time and space, whether staggered or otherwise, cannot be considered patentable if it does not produce any unexpected advantage.  The holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.   See MPEP 2144(IV)(C).  Regardless of their exact positioning relative to each other during the process, using two successively moving sections would predictably create double the speed of welding across an area and ensure any delayed welding of one section does not prevent the other section from continuing its successive movement.  Unless Applicant has discovered an advantage beyond this, such walking/stepping is prima facie obvious.
Laurentie fails to specifically teach the plies are composite, but plies are well known to have fibers for reinforcement to form stronger products and these composite products are known to be capable of being inductively heated (See, for example, Schmidt et al., col. 2, lines 40-58).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize composites in order to form a stronger welded product from the process of Laurentie. 
Regarding Claims 12-14, 16-19 and 21, Laurentie teaches the induction heating occurs until a welding temperature and then is turned off for cooling (See col. 2, lines 50-53).  Laurentie is silent as to whether heating occurs when spaced from the laminates.  However, it is known to turn the induction heater on prior to actuating toward the materials to be welded in order to allow heating to occur prior to initial pressing (See, for example Schmidt et al., col. 5, lines 30-40, teaching heating at the interface before pressing).  Thus, it at least would have been obvious to a person having ordinary skill in the art to engage heating at least somewhat prior to pressing in Laurentie because doing so is known to be suitable in the art in similar induction heating processes. 
It is further known to incorporate induction heaters as coils into the interior of pressing devices and to utilize cooling devices to keep excess heat from the surface of the press (See, for example Schmidt et al., col. 3, lines 57-65, teaching a design wherein the heater is within the pressing device, i.e. stamp, to induction weld overlap plies, and utilizing cooling in the stamp, i.e. the pressing portion, to avoid excess heat at the surface that causes sticking).  Thus, it would have been obvious to reorganize the device in Laurentie such that pressing and the inductor come from the same location while including a cooling device in the stamp.  Doing so would have predictably focused pressure directly on the heated area, thus forming a stronger bond, while also preventing the accumulation of excess heat that may cause undesirable sticking.  Note such a compaction member would extract heat as claimed (See Schmidt et al. col. 2, lines 5-53 and col. 4, lines 23-27, wherein a non-heated pressing surface compacts inductively heated fiber resin, i.e. prepreg plies, thus inherently extracting heat from plies to some extent due to the non-heated nature of the roller and the heated nature of the plies).

Claims 1-4, 7-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbeck et al. (US 2009/0311506), Schmidt et al., Sandusky et al. (US 5,587,041), Arp (US 2012/0057018), Murphy (US 4,410,385) and Laurentie.
Regarding Claims 1-4 and 7-21, Herbeck et al. teach a method of consolidating prepreg composite comprising:
laying up a first composite ply layer [1] over a second composite ply layer [6] (See Fig. 1);
inductively heating an area of at least one of fibers or matrix in the first composite ply layer [1] to soften the matrix in the heated area with an induction heating compaction member [4] prior to laying up the heated area over the second composite ply layer [6] prior to compacting the heated area (See Fig. 1 and pages 4-5, paragraphs [0051], [0053], wherein the induction heating coil [16] is clearly turned towards the direction of conveyance thus directing heat to the ply layer [1] prior to layup; note all induction heating uses a high-frequency AC current in a magnetic field to alternate the magnetic field, any such frequency of the current of alternating field being a "given frequency" for the induction);
compacting the heated area of the at least one first composite material ply [1] layer after the layup of at least a portion of the at least one first composite material ply [1] over the at least second composite material ply layer (See Fig. 1, wherein compaction clearly occurs after some previous portion of ply [1] is laid).
Herbeck et al. fails to specifically teach active cooling within the roller to solidify the composite during pressing.  However, it is known when utilizing a compacting roller with an internal induction heater that it is undesirable for the pressing surface of the roller to become heated because this may cause undesirable heat transfer and sticking to the material being pressed (See, for example, Schmidt et al., col. 1, lines 24-30; also note such induction heating processes are well-known to heat fibers in composite such as carbon and would have been utilized at frequencies to do so, see Schmidt et al., col. 2, lines 45-58) .
Further, when continuously joining heated thermoplastic resins, such as is taught in Herbeck et al., it is known to actively cool the compaction member itself with a cooling fluid in order to extract heat and bring the thermoplastic composite below the glass transition temperature, i.e. solidifying, during pressing and joining of the heated and continuously joined layers in order to eliminate void and variations in thickness (See, for example, Sandusky et al. col. 2, lines 39-56). Further, one known method for cooling rollers by cooling fluid is flowing cooling fluid through passages in order to chill the surface of a pressing roller (See, for example, Arp, page 4, paragraph [0050]).   
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize direct cooling of the compaction surface in Herbeck et al., such as by flowing cooling fluid through internal passage along the surface, because doing so would have predictably cooled the roller surface for compression, thus both reducing undesirable sticking while eliminating void and inconsistencies in thickness, such as is known to be desirable in similar processes.  
Note it is implicit heating thermoplastic materials above their Tg will cause at least some softening in order to makes them tacky and viscous enough to adhere or mix with each other and form a proper bond during pressing, while cooling them below their Tg effectively solidifies these same materials.  
It is noted the cooling system (such as cooling passages to chill the surface) would act to cool the pressing surface of the foot, i.e. the stamp, for the same reasons it cools the pressing surface of the roller, i.e. to prevent sticking.
Although Herbeck et al. and Schmidt et al. teach compaction is done with a roller, it would have been apparent that the compaction and heating causes the bonding and any well-known means of compaction incorporating similar heat application would have predictably been suitable.  As an example, Murphy et al. teaches when heat bonding thermoplastic plies under pressure, the specific pressure means is not critical as long as pressure can be applied, and both pressure rollers and platens, i.e. foots, are taught as functional equivalents for heated pressing (See col. 9, lines 19-42, teaching heated platens and heated pressure rolls as alternative means of bonding thermoplastic plies).  Further, it is generally understood pressing rollers are more complicated due to the presence of moving rather than a fixed pressing surface (thus requiring more maintenance). 
It would have been apparent the roller of Herbeck/Schmidt could essentially have been organized similarly as a platen (See Fig. 2, wherein the cross sectional view is essentially no different from a cross-section of a pressing platen/foot and provides a template for reorganizing with a flat surface), which would have provided a more simplistic structure since the induction device could be fed adjacent the pressing surface from anywhere and not just through the central axis.  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a foot organized with a similar functional design for heating, as opposed to a roller, to apply the pressure because doing so would have predictably provided functionally equivalent compaction at the point of pressure while also allowing for a less complicated design requiring less maintenance.
There is no specific explanation in the above references of stepping or walking the foot/press.  However, this is a common method of using a foot, such as an induction heating foot, when seams to be welded are longer than the welding length of the foot (See, for example, Laurentie, col. 2, lines 1-11, col. 2, lines 50-59, and col. 3, lines 7-12, wherein a seam is welded using an induction compaction foot [7] wherein to move along the seam, the foot [7] is progressively stepped along the seam or may even have two movable sections to double the speed, see further reasoning for the obviousness of independent stepping in rejection of Claims 11-18 above).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to progressively step or walk sections of an inductively heated press across a seam, because doing so would is known to be a suitable method for welding matrix-based materials when the seam extends longer than the press, i.e. compaction foot.
The location of the induction heater (with cooling coils) within a foot pressing device could have been similar in logistical design to the roller in Schmidt et al. (See Fig. 2), wherein all non-pressing function of the compactor would have been essentially the same.  Those skilled in the art, having been taught the desirability of a certain modification, would recognize that other modifications were needed to accommodate the modification, and that one skilled in the art would be expected to have sufficient basic knowledge to construct such means, the structure of which appears to be simple.  In re Bode et al., 193 USPQ 12 (CCPA 1977).  It is noted the pressing surface of any platen/foot is a “stamp.”  Further, note this surface will be cooled to some extent by the water in the induction coils adjacent said surface.

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbeck et al., Schmidt et al., Sandusky et al., Arp, Murphy and Laurentie as applied to Claim 1 above, further in view of Kouno et al. (US 5,832,354).
Regarding Claim 5, Herbeck et al., Schmidt et al., Sandusky et al., Arp, and Murphy teach the method of Claims 1 as described above.  The references fail to specifically teach a shielding member implement to shield a portion from the EM field.  However, it is well-known in inductive heating devices to utilize temperature detection device to determine appropriate temperature is applied and to shield said detection devices within the system from the induction EM field in order to maintain the accuracy of detection (See, for example, Kouno. col. 9, lines 40-55, wherein a temperature detection means associated with an induction coil and has a shield associated therewith that protects said control means).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a detection device within the system because doing so would have predictably provided any compaction foot with real-time data for adjustment as needed, and further to shield such a device with a shielding member in order to predictably protect it from the EM field, thus ensuring proper function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746